 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDKathy's Kranes Corporation and Kenneth E Stae-hell, Kathy's Krane & Construction and Con-struction, Building Material, Ice & Coal Driv-ers & Helpers & Inside Employees, Local No221, Petitioner Cases 18-CA-8665 and 18-RC-1357824 September 1984DECISION, ORDER, AND DIRECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by Kenneth E Staeheli 16March 1984, the General Counsel of the NationalLabor Relations Board issued a complaint 3 May1984 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(3) and (1) ofthe National Labor Relations Act Although prop-erly served copies of the charge and complaint,and notwithstanding a voluntary extension of timefor filing an answer, the Respondent has failed tofile an answer 1On 13 June 1984 the General Counsel filed aMotion for Summary Judgment On 19 June 1984the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted The Companyfiled no response The allegations in the motion aretherefore undisputedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 10 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board" Further, the undisputedallegations in the Motion for Summary Judgmentdisclose that the General Counsel, by letter dated17 May 1984, notified the Company that unless ananswer was received by 25 May 1984, a Motion forSummary Judgment would be filedIn the absence of good cause being shown forthe failure to file a timely answer, we grant the' On 24 May 1984 the Acting Regional Director for Region 18 Issueda report in which he consolidated the representation and unfair laborpractice proceedings for purposes of hearing The General Counsel seekssummary judgment only in the unfair labor practice case and requeststhat the representation proceeding be severed and remanded to the Regional Director for the purpose of making further findings in that caseGeneral Counsel's Motion for Summary Judg-ment 2On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Company, a Minnesota corporation, is en-gaged as a general contractor in commercial build-ing and construction, and provides window re-placement, roof repair, an excavation services TheCompany, at its St Paul, Minnesota facility and atconstruction projects within the State of Minneso-ta, annually purchases and receives goods and ma-terials valued in excess of $50,000 either directlyfrom suppliers located outside the State of Minne-sota or from other enterprises located within theState of Minnesota which had received said goodsand materials directly from points outside the Stateof Minnesota We find that the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESAbout 16 March 1984 the Respondent, actingthrough Controller Cohn Anderson, a supervisorwithin the meaning of Section 2(11) of the Act, in-terrogated employees regarding their union activi-ties and threatened to discharge employees who en-gaged in activities in support of the Union We findthat by such conduct the Respondent has coercedemployees in violation of Section 8(a)(1) of theAct Additionally, about 16 March 1984 the Re-spondent discharged employee Kenneth E Staehelibecause he engaged in union activities We findthat the Respondent, by discharging Staeheli forhis Section 7 activity, violated Section 8(a)(3) and(1) of the Act 3CONCLUSIONS OF LAW1 By coercively interrogating employees andthreatening to discharge employees who engage inactivities in support of the Union, the Respondent2 In granting the General Counsel s Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or legal conclusions of the General Counsel s complaint Thus, the Chairman regards this proceeding as es-sentially a default judgment which is without precedential valueAs noted by the General Counsel in the Motion for Summary Judgment, our finding that Staeheli was discriminatorily discharged establisheshis status as an employee, but does not resolve other issues concerninghis eligibility to vote Accordingly we shall sever the representation casefrom this proceeding and remand It to the Regional Director for furtherfindings regarding Staeheli s eligibility272 NLRB No 35 KATHY'S KRANES CORP263engaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act2 By discriminatorily discharging Kenneth EStaeheli, about 16 March 1984, because of hisunion activities, the Respondent violated Section8(a)(3) and (1) of the Act3 The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall order the Respondent to offer KennethE Staeheli reinstatement and make him whole forany loss of earnings and other benefits, computedon a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net inter-im earnings as prescribed in F W Woolworth Co,90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp, 231 NLRB 651 (1977) 4ORDERThe National Labor Relations Board orders thatthe Respondent, Kathy's Kranes Corporation, StPaul, Minnesota, its officers, agents, successors, andassigns, shall1 Cease and desist from(a)Interrogating employees regarding theirunion activities(b)Threatening employees with discharge if theyengage in activities in support of the Union(c)Discharging or otherwise discriminatingagainst employees because of their union activities(d)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Kenneth E Staeheli immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination prac-ticed against him, in the manner set forth in theremedy section of the decision(b)Remove from its files any reference to theunlawful discharge of Kenneth E Staeheli and4 See generally Isis Plumbing Co, 138 NLRB 716 (1962)notify him in writing that this has been done andthat the discharge will not be used against him inany way(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its St Paul, Minnesota facility copiesof the attached notice marked "Appendix "5Copies of the notice, on forms provided by the Re-gional Director for Region 18, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyDIRECTIONIT IS DIRECTED that Case 18-RC-13578 be sev-ered from this consolidated proceeding and re-manded to the Regional Director for Region 18 forthe purpose of making further findings with respectto the voting eligibility of Kenneth E Staeheli5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Encorcing an Order of the National Labor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choice 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting Construc-tion, Building Material, Ice & Coal Drivers &Helpers & Inside Employees, Local No 221, orany other unionWE WILL NOT threaten you with discharge ifyou engage in activities in support of the UnionWE WILL NOT coercively question you aboutyour union support or activitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Kenneth E Staeheli immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interestWE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayKATHY'S KRANES CORPORATION